Citation Nr: 0901383	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE
Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1944 to 
July 1946.  The veteran died in November 1987.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in April 
2007 when it was remanded to cure a procedural defect.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 1988 rating decision denied service connection 
for the cause of the veteran's death; the appellant did not 
appeal this determination which is final.  

2.  In March 2002, the appellant sought to reopen the claim.  

3.  The evidence received subsequent to the March 1988 rating 
decision which denied service connection for the cause of the 
veteran's death is either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied service 
connection the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the March 1988 rating 
decision that denied service connection for the cause of the 
veteran's death is not new and material, and the claim for 
that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2003 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in a May 2007 
letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented. This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent in the May 
2007 letter.  

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Board finds the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
adjudicated by this appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

In November 1987, the appellant submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death.  In March 1988, the RO denied service 
connection for the cause of the veteran's death.  In May 
1988, the appellant was informed of the March 1988 denial and 
her appellate rights.  The appellant did not appeal the March 
1998 decision which denied service connection for the cause 
of the veteran's death.  Consequently, the March 1998 RO 
decision is final based on the evidence of record at that 
time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103. 

In March 2002, the appellant submitted another claim of 
entitlement to service connection for the cause of the 
veteran's death.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were revised 
and clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the appellant filed her claim seeking to 
reopen in March 2002, the Board has applied the revised 
provisions.

Under the revised regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the March 1988 decision 
is presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The pertinent evidence which was of record at the time of the 
March 1988 rating decision which denied service connection 
for the cause of the veteran's death consists of a 
Certificate of Death, service treatment records, reports of 
VA examinations and letters from private physicians.  

The Certificate of Death indicates that veteran died in 
November 1987.  The immediate cause of death was reported as 
chronic obstructive pulmonary disease.  The interval between 
onset and death was years.  No other causes were reported.

The service treatment records were negative as to any 
complaints of, diagnosis of or treatment for chronic 
obstructive pulmonary disease.  A photofluorography 
examination of the chest which was conducted in July 1946 at 
the time of the veteran's discharge examination was 
determined to be negative.  No pertinent abnormalities were 
noted on the report of the July 1946 separation examination.  

A chest X-ray conducted at the time of a November 1977 VA 
examination was interpreted as revealing chronic obstructive 
pulmonary disease.  It was noted that there had been no 
change since an October 1976 chest X-ray.  The pertinent 
diagnosis from the November 1977 VA examination was chronic 
obstructive pulmonary disease.  

A VA hospitalization record dated in December 1977 includes 
the annotation that the veteran had a 25 year history of 
smoking one to one and a half packs of cigarettes per day.  

At the time of a July 1979 VA examination, the veteran 
reported that he was a smoker for 32 years.  An accompanying 
chest X-ray was interpreted as revealing evidence of chronic 
obstructive pulmonary disease which was unchanged when 
compared with the November 1977 X-ray.  

A VA hospitalization record dated in December 1981 includes 
an assessment of chronic obstructive pulmonary disease.  

A VA hospitalization record dated in September 1982 includes 
an assessment of chronic obstructive pulmonary disease.  

The private medical evidence pertains to complaints regarding 
the veteran's feet and nose.  The records were devoid of any 
evidence of chronic obstructive pulmonary disease.  

At the time of the veteran's death, service connection was in 
effect for bilateral pes planus which was evaluated as 30 
percent disabling from March 1956; for a deviated nasal 
septum, chronic hypertrophic rhinitis and chronic sinusitis 
evaluated as 10 percent disabling from March 1955; and for 
impaired hearing which was evaluated as non-compensably 
disabling effective from March 1955.

The RO denied the veteran's claim in March 1988 based on the 
fact that the service treatment records were negative for 
lung problems, the respiratory system was found to be normal 
at the time of the separation examination and a chest X-ray 
was negative at the time of the separation examination.  The 
RO determined that the evidence of record did not show that 
the cause of the veteran's death was incurred in or 
aggravated by service nor was it shown that the veteran's 
service-connected conditions contributed to his death.  

The pertinent evidence added to the record subsequent to the 
March 1988 rating decision which denied service connection 
for the cause of the veteran's death consists of service 
personnel records, a copy of the Certificate of Death, 
statements from the appellant, the VA hospitalization record 
from the veteran's final treatment, a video tape of a segment 
from the television show "60 Minutes," and the transcript 
from an RO hearing which was conducted in February 2004.  

The service personnel records are not new and material.  The 
documents consist of the veteran's discharge certificate and 
an extract of the ships the veteran's served on.  The 
documents do not indicate in any way that the veteran had 
chronic obstructive pulmonary disease which was incurred in 
or aggravated by his active duty service.  

The Certificate of Death is not new as it was of record at 
the time of the prior final denial.  

The appellant's written statements advance the appellant's 
theory that the veteran was exposed to carcinogens while on 
active duty as a result of working on the flight deck of an 
aircraft carrier.  She reported that working on and 
resurfacing the flight deck exposed the veteran to silica, 
titanium and aluminum which was determined by the Navy to be 
a carcinogen.  She wrote that, as a result of this exposure, 
anyone inhaling the substances would eventually die by 
suffocation.  The appellant reported that the veteran was 
diagnosed with breathing problems in the late 1950's to early 
1960's and that VA physicians thought the problem could be 
due to the veteran's nose.  The Board finds that, while this 
evidence is new, it is not material.  The appellant is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Her opinion as to the existence and etiology of the 
veteran's lung disability is without probative value.  The 
fact that the veteran had breathing problems in the 1950's 
and 1960's  which was at least several years after discharge 
as a result of problems with his nose does not indicate that 
he had chronic obstructive pulmonary disease which was 
incurred in or aggravated by active duty.  

The report of the VA hospitalization which occurred in 
November 1987 indicates that the veteran was admitted with a 
history of severe chronic obstructive pulmonary disease and 
ventricular arrhythmias.  The pertinent diagnoses were 
chronic obstructive pulmonary disease and respiratory arrest 
with respiratory failure.  This evidence is not new and 
material.  The fact that the veteran had chronic obstructive 
pulmonary disease at the time of his death was of record at 
the time of the prior final denial.  This evidence does not 
indicate in any way that the veteran's chronic obstructive 
pulmonary disease was incurred in or aggravated by active 
duty.  

The "60 Minutes" video tape segment was on a veteran who 
served aboard an aircraft carrier in 1972 and subsequently 
had respiratory problems.  The veteran's 


duties on board the ship consisted of striping non-skid paint 
from the flight deck using mechanical grinders.  The sailor 
reported that, as result of operating the machines, he was 
exposed to large amounts of dust and no protective masks were 
available.  The surfacing compound used on the flight deck 
consisted of silica, titanium and aluminum.  In the 1990's, 
the Navy determined that silica is a carcinogen.  The sailor 
in the video was originally diagnosed with sarcoidosis after 
his discharge but, upon further testing, silica was found in 
his lungs.  The diagnosis was changed to silicosis.  It was 
felt that the exposure to the dust from the deck grinding 
resulted in the silica and dust in the sailor's lungs.  It 
was reported that studies of sailors who served aboard 
aircraft carriers showed that a large number of the men had 
developed respiratory problems.  The respiratory complaints 
were mostly diagnosed as sarcoidosis but additional testing 
revealed silica or dust in the lungs which was felt to be 
associated with surfacing compound on the flight deck.  While 
this evidence is new, it is not material.  The evidence does 
not demonstrate that the veteran's chronic obstructive 
pulmonary disease was incurred in or aggravated by active 
duty.  The evidence indicates that a potential problem from 
working on flight decks in the 1970's (which was several 
decades after the veteran's active duty service) could be 
sarcoidosis or silicosis.  The video tape did not mention 
chronic obstructive pulmonary disease at all.  It did not 
indicate in any way that chronic obstructive pulmonary 
disease was linked to serving onboard aircraft carriers 
generally nor did it specifically indicate that the 
appellant's husband had chronic obstructive pulmonary disease 
as a result of his active duty service onboard an aircraft 
carrier.  

The appellant testified in February 2004 that she married the 
veteran in 1951.  At the time of the marriage, the veteran 
used to referee basketball games but had to give this up two 
or three years later because he was too fatigued and tired to 
run the floor.  The problems included shortness of breath.  
She testified that the veteran sought treatment from a family 
physician for the shortness of breath but the physician is 
deceased.  The physician referred the veteran to VA.  The 
veteran had 


difficulty breathing due to problems with his nose.  The 
appellant testified that a VA physician informed the veteran 
in the middle 1970's that the veteran had the worst set of 
lungs the physician had ever seen and asked if the veteran 
had worked in a coal mine.  The appellant linked the 
veteran's lung problems to exposure to toxins onboard ships.  
This evidence is new but not material.  Assuming the evidence 
is true for purposes of reopening the claim, the fact that 
the veteran had respiratory problems beginning several years 
after discharge does not link chronic obstructive pulmonary 
disease to the veteran's active duty service.  Furthermore, 
as noted above, the appellant is not competent to provide an 
opinion as to the etiology of the chronic obstructive 
pulmonary disease.  To the extent that the testimony can be 
construed as indicating the appellant was informed by a VA 
physician that the veteran's chronic obstructive pulmonary 
disease was due to his active duty service, it must be noted 
that the Court has held that a lay person's statement about 
what a physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that, aside from the appellant's own 
testimony on the matter of what a physician reported to her 
or her spouse, the record is devoid of evidence 
substantiating any such admission by medical personnel.

The Board finds that the evidence added to the record 
subsequent to the March 1988 rating decision which denied 
service connection for the cause of the veteran's death is 
either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim.  Therefore, the Board finds that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  




ORDER

New and material evidence having not been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened and the appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


